Beasley, Judge.
Byars was convicted in the Municipal Court of Peachtree City of possession of less than an ounce of marijuana, a misdemeanor violation of State law (OCGA §§ 16-13-30 (a); 16-13-2 (b)).
Upon certiorari to the superior court, that court held that the municipal court was without jurisdiction to try the charges and declared the conviction null and void.
The application of Peachtree City to appeal was granted.
Pretermitting the alleged procedural irregularity in the certiorari process, the substantive issue raised as to the power and authority of a municipal court to convict for violations of State law has been answered by Kolker v. State, 260 Ga. 240 (391 SE2d 391) (1990). The ruling of the superior court is reversed and the conviction of the municipal court on the State offense is reinstated.

Judgment reversed.


Deen, P. J., and Pope, J., concur.